Case 8:18-cv-01130-JLS-GJS Document 23 Filed 11/20/18 Page 1 of 17 Page ID #:247



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01130-JLS-GJS                                Date: November 20, 2018
 Title: Dana Weiss, et al. v. Trader Joe’s Company

  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

         Terry Guerrero                                       N/A
         Deputy Clerk                                    Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANTS:

                Not Present                                     Not Present

 PROCEEDINGS: (IN CHAMBERS) ORDER GRANTING DEFENDANT’S
              MOTION TO DISMISS (Doc. 16)

        Before the Court is Defendant Trader Joe’s Company’s Motion to Dismiss
 Plaintiff’s Complaint, or, in the Alternative, Motion to Strike. (Mot., Doc. 16.) Plaintiff
 Dana Weiss opposed and Defendant replied. (Opp., Doc. 19; Reply, Doc. 20.) After
 considering the parties’ briefs and oral arguments, and having taken the matter under
 submission, the Court GRANTS Defendant’s Motion to Dismiss and DENIES
 Defendant’s Motion to Strike as moot.

    I.      BACKGROUND

        This is a consumer protection case based on Defendant’s alleged
 misrepresentations regarding its Alkaline Water product. Defendant manufactures,
 markets, and distributes Alkaline Water in its stores in California and throughout the
 United States. (Compl. ¶ 16, Doc. 1.)
        Around November 2016, Plaintiff began purchasing Defendant’s Alkaline Water,
 typically at Defendant’s store in Manhattan Beach, California. (Id. ¶ 8.) Plaintiff made
 these purchases in reliance on the Alkaline Water’s label. (Id. ¶¶ 8–10.) In the
 Complaint, Plaintiff embedded a photo of the Water’s label, which is reproduced below:

 ________________________________________________________________________
            CIVIL MINUTES – GENERAL                          1
Case 8:18-cv-01130-JLS-GJS Document 23 Filed 11/20/18 Page 2 of 17 Page ID #:248



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01130-JLS-GJS                               Date: November 20, 2018
 Title: Dana Weiss, et al. v. Trader Joe’s Company




       Plaintiff claims that the following statements and aspects of the label are false or
 misleading:
           • “pH 9.5 +” (Compl. ¶ 21)
           • “Our Alkaline Water + Electrolytes is ionized to pH 9.5+.” (Id.)
           • “pH is the measure of acidity and alkalinity. The higher the pH, the greater
              the alkalinity.” (Id.)
           • “ionized to achieve the perfect balance” (Id.)
           • “refresh & hydrate” (Id. ¶ 22)
           • “hundreds of plus symbols” on the label (Id.)

       Plaintiff also points to the following advertisement for the Alkaline Water in
 Defendant’s “Fearless Flyer” advertising brochure as false and misleading:
 ________________________________________________________________________
              CIVIL MINUTES – GENERAL                                        2
Case 8:18-cv-01130-JLS-GJS Document 23 Filed 11/20/18 Page 3 of 17 Page ID #:249



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01130-JLS-GJS                                Date: November 20, 2018
 Title: Dana Weiss, et al. v. Trader Joe’s Company




 (Id. ¶ 22.) Plaintiff claims the following statements in the advertisement are false or
 misleading:
            • “Whether you’ve just eaten an abundance of corn or cranberries (foods high
                in acid); or you’ve been sweating profusely; and/or you’ve been reading
                this Flyer (because obviously that would make you thirsty) our Alkaline
                Water + Electrolytes is a drink that can satisfy.”
            • “The mineralized water is purified through reverse osmosis, then run
                through electric currents (electrolysis), which changes the structure of the
                water and raises the pH to 9.5+ (neutral pH of water is 7).”
            • “Trader Joe’s Alkaline Water + Electrolytes is water and then some.”

       Plaintiff alleges that though there is no scientific evidence showing that Alkaline
 Water provides more health benefits than typical water, the Water’s label misled her to
 ________________________________________________________________________
            CIVIL MINUTES – GENERAL                          3
Case 8:18-cv-01130-JLS-GJS Document 23 Filed 11/20/18 Page 4 of 17 Page ID #:250



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01130-JLS-GJS                                   Date: November 20, 2018
 Title: Dana Weiss, et al. v. Trader Joe’s Company

 believe that the Water was a “superior source of hydration” and could help “balance pH
 internally.” (Id. ¶¶ 9, 23, 26.) Plaintiff alleges that if she had been aware that
 Defendant’s Alkaline Water did not provide such benefits, she would not have purchased
 it. (Id. ¶ 27.) Further, Plaintiff claims the Alkaline Water does not actually have a 9.5
 pH balance: “Defendants’ product does not even maintain or have when bottled and/or
 sold, the alkalinity represented on the packaging of 9.5+”; “the actual pH at the time of
 purchase and consumption was far less on the pH scale.” (Id. ¶¶ 23, 47.)
         Based on Defendant’s alleged misrepresentations, Plaintiff filed the instant
 putative class action on June 26, 2018, asserting claims of (1) breach of express warranty;
 (2) unjust enrichment; (3) violations of California’s Consumers Legal Remedies Act
 (“CLRA”), Cal. Civ. Code § 1750 et seq.; 1 (4) violations of California’s Unfair
 Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200 et seq.; (5) violations of
 California’s False Advertising Law (“FAL”), Cal. Bus. & Prof. Code § 17500 et seq.; and
 (6) breach of implied warranty of merchantability in violation of Cal. Com. Code
 § 2314(2)(f). (See Compl. ¶¶ 42–91.) On August 24, 2018, Defendant brought the
 instant Motion pursuant to Federal Rule of Civil Procedure 12(b)(6). (See Mot. at 2.)

     II.    LEGAL STANDARD

        In deciding a motion to dismiss under Rule 12(b)(6), courts must accept as true all
 “well-pleaded factual allegations” in a complaint. Ashcroft v. Iqbal, 556 U.S. 662, 679
 (2009). Furthermore, courts must draw all reasonable inferences in the light most
 favorable to the non-moving party. See Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992,
 998 (9th Cir. 2010). However, “courts ‘are not bound to accept as true a legal conclusion
 couched as a factual allegation.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)
 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). The complaint must contain

 1
  For Plaintiff’s Nationwide Class, she also brings this claim pursuant to “the various Consumer
 Protection Acts” of the states where Class Members are present and purchased Defendant’s
 Alkaline Water. (See Compl. ¶ 57.)
 ________________________________________________________________________
            CIVIL MINUTES – GENERAL                          4
Case 8:18-cv-01130-JLS-GJS Document 23 Filed 11/20/18 Page 5 of 17 Page ID #:251



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01130-JLS-GJS                                  Date: November 20, 2018
 Title: Dana Weiss, et al. v. Trader Joe’s Company

 “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on
 its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A claim has
 facial plausibility when the pleaded factual content allows the court to draw the
 reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing
 Twombly, 550 U.S. at 556). Although a complaint “does not need detailed factual
 allegations,” the “[f]actual allegations must be enough to raise a right to relief above the
 speculative level . . . .” Twombly, 550 U.S. at 555. Thus, a complaint must (1) “contain
 sufficient allegations of underlying facts to give fair notice and to enable the opposing
 party to defend itself effectively[,]” and (2) “plausibly suggest an entitlement to relief,
 such that it is not unfair to require the opposing party to be subjected to the expense of
 discovery and continued litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).

    III.    DISCUSSION

         Defendant argues Plaintiff’s Complaint is insufficient in that it (1) contains
 impermissible substantiation claims (Mem. at 6); (2) fails to satisfy pleading standards
 (id. at 7); (3) relies on representations that are “no more than mere puffery” (id. at 9); and
 (4) relies on representations that would not deceive a reasonable consumer (id. at 11.)
 While the Court does find that Plaintiff’s Complaint advances impermissible lack-of-
 substantiation claims, it determines that dismissal of Plaintiff’s CLRA, UCL, and FAL
 claims is more appropriate on other grounds. First, the Court finds that most of
 Defendant’s representations are nonactionable in that they either amount to puffery or
 otherwise would not deceive a reasonable consumer as a matter of law. Next, though it is
 possible Defendant’s 9.5 pH statement would deceive a reasonable consumer, the Court
 finds that Plaintiff has failed to plead her claim with the particularity required under
 Federal Rule of Civil Procedure 9(b). Because Plaintiff’s claims for breach of express
 warranty, implied warranty of merchantability, and unjust enrichment are premised on
 the same allegations, they fail as well. The Court grants Plaintiff leave to amend, but
 only as to the 9.5 pH balance representation, as it is possible she could allege with more
 ________________________________________________________________________
            CIVIL MINUTES – GENERAL                          5
Case 8:18-cv-01130-JLS-GJS Document 23 Filed 11/20/18 Page 6 of 17 Page ID #:252



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01130-JLS-GJS                                Date: November 20, 2018
 Title: Dana Weiss, et al. v. Trader Joe’s Company

 particularity that the 9.5 pH statement is false. Further, because the Court dismisses
 Plaintiff’s Complaint, the Defendant’s Motion to Strike is DENIED as moot.

        A.     UCL, CLRA, and FAL Claims

                  1. Whether Plaintiff’s UCL, CLRA, and FAL Claims are Lack-of-
                     Substantiation Claims

        Defendant first argues that Plaintiff’s UCL, CLRA, and FAL claims are
 “impermissible substantiation claims” and should be “dismissed on this basis alone.”
 (Mem. at 6.) “A lack-of-substantiation claim challenges a defendant’s alleged failure to
 substantiate representations it makes about its product.” Greenberg v. Target Corp., Case
 No. 17-cv-01862-RS, 2017 WL 9853748, *2 (N.D. Cal. Aug. 28, 2017). “Such a claim
 may not be advanced by a private plaintiff under California law.” Id. (citing Nat'l
 Council Against Health Fraud, Inc. v. King Bio Pharm., Inc., 107 Cal. App. 4th 1336,
 1345 (2003)); see also Kwan v. SanMedica International, 854 F.3d 1088, 1096 (9th Cir.
 2017) (“[I]t is readily apparent that King Bio’s holding is firmly established law in
 California.”).
        Plaintiff’s Complaint clearly advances, at least in part, lack-of-substantiation
 claims. For example, it states that: “Defendants do not have a single study to show that
 their water is ‘perfectly balanced’ or will provide added hydration compared to other
 water”; and “there is a lack of genuine and reliable scientific support for a claim that
 alkaline branded water provides any more benefit to a consumer than typical water.”
 (Compl. ¶¶ 23, 26.) The Ninth Circuit recently found similar allegations to be lack-of-
 substantiation claims. See Kwan, 854 F.3d at 1092 (“There is no Credible Scientific
 Evidence to Support Defendant’s 682% HGH Increase Representation, HGH Fountain Of
 Youth Benefit Representations, And SeroVital Fountain of Youth And Body
 Composition Representations.”). Thus, to the extent that Plaintiff argues in her


 ________________________________________________________________________
            CIVIL MINUTES – GENERAL                          6
Case 8:18-cv-01130-JLS-GJS Document 23 Filed 11/20/18 Page 7 of 17 Page ID #:253



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01130-JLS-GJS                                    Date: November 20, 2018
 Title: Dana Weiss, et al. v. Trader Joe’s Company

 Complaint that Defendant has no studies to support health benefits to drinking the Water,
 Plaintiff has advanced impermissible lack-of-substantiation claims.
          In response, Plaintiff attaches a multitude of articles to her Opposition that
 purportedly establish that the representations on the Water’s label are “affirmatively
 false.” (Opp. at 7; Exs. 1–7, 10–11 to Lindemann Decl.) Further, latching on to language
 from Greenberg, Plaintiff claims that she has a “plausible metabolic explanation” that
 proves the Defendant’s representations about the Water are false. 2
          There are two problems with Plaintiff’s pivot from a lack-of-substantiation claim
 to an affirmative-falsity claim. First, “it is axiomatic that the complaint may not be
 amended by the briefs in opposition to a motion to dismiss.” O’Toole v. Gencor
 Nutrients, Inc., No. CV 14-3754-R, 2017 WL 6514682, at *2 (C.D. Cal. Aug. 17, 2017).
 Second, and more fundamentally, the Water’s label and marketing, for the most part, do
 not make the health claims that Plaintiff alleges are “affirmatively false.” Hence, rather
 than dismiss Plaintiff’s claims as mere lack-of-substantiation allegations, the Court finds
 that it is more appropriate to address whether Plaintiff has adequately pleaded a plausible
 claim that the representations would deceive a reasonable consumer.

                   2. Whether the Defendant’s Representations Would Deceive a
                      Reasonable Consumer

        Defendant argues that Plaintiff’s CLRA, UCL, and FAL claims fail because
 “Plaintiff has not shown that the Product’s representations are likely to deceive a
 reasonable consumer.” (Mem. at 11.) Further, Defendant argues that the representations
 are “no more than mere puffery.” (Mem. at 9.)
        Claims made under the CLRA, FAL, and UCL are governed by the “reasonable
 consumer” test. Williams v. Gerber Products Co., 552 F.3d 934, 938 (9th Cir. 2008)

 2
   Plaintiff’s “metabolic explanation” is that “once alkaline water enter one’s stomach, one’s body
 simply pours in greater amounts of acid to neutralize it so there can be no ‘balancing.’” (Opp. at
 7.)
 ________________________________________________________________________
            CIVIL MINUTES – GENERAL                          7
Case 8:18-cv-01130-JLS-GJS Document 23 Filed 11/20/18 Page 8 of 17 Page ID #:254



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01130-JLS-GJS                                Date: November 20, 2018
 Title: Dana Weiss, et al. v. Trader Joe’s Company

 (citations omitted). Under that test, Plaintiff must show that “members of the public are
 likely to be deceived.” Id. (citation omitted). “‘Likely to deceive’ implies more than a
 mere possibility that the advertisement might conceivably be misunderstood by some few
 consumers viewing it in an unreasonable manner.” Lavie v. Proctor & Gamble Co., 105
 Cal. App. 4th 496, 508 (2003). Rather, it must be “probable that a significant portion of
 the general consuming public or of targeted consumers, acting reasonably in the
 circumstances, could be misled.” Id. The relevant consumer is “the ordinary consumer
 within the larger population,” not the “least sophisticated consumer” nor one that is
 “exceptionally acute and sophisticated.” Hill v. Roll Int’l Corp., 195 Cal. App. 4th 1295,
 1304 (2011) (citation omitted). Generally, the question of whether a business practice is
 deceptive is a question of fact that is appropriate for resolution on a motion to dismiss
 only in “rare” circumstances. See Williams, 552 F.3d at 938–39. Yet, dismissal is
 appropriate “[w]here a [c]ourt can conclude as a matter of law that members of the public
 are not likely to be deceived by the product packaging.” Gonzales v. Peter Thomas Roth
 Labs, LLC, Case No. 8:17–cv–01393–JLS–DFM, 2017 WL 5633274, at *3 (C.D. Cal.
 Nov. 17, 2017).
         “Although misdescriptions of specific or absolute characteristics of a product are
 actionable, generalized, vague, and unspecified assertions constitute mere puffery upon
 which a reasonable consumer could not rely.” McKinney v. Google, Inc., No. 10–cv–
 01177–EJD, 2011 WL 3862120, at *6 (N.D. Cal. Aug. 30, 2011) (internal quotation
 marks, citations, and modifications omitted). “[T]o be actionable as an affirmative
 misrepresentation, a statement must make a specific and measurable claim, capable of
 being proved false or of being reasonably interpreted as a statement of objective fact.”
 Vitt v. Apple Computer, Inc., 469 Fed. Appx. 605, 607 (9th Cir. 2012) (internal quotation
 marks omitted).
         Plaintiff’s Complaint alleges that many representations on the Water’s label and in
 the Fearless Flyer are false and misleading. The crux of Plaintiff’s claims, both in her
 Complaint and as described in her brief, is that Trader Joe’s advertisement of the Water
 misleads consumers to believe that its greater alkalinity will give them an internally
 ________________________________________________________________________
            CIVIL MINUTES – GENERAL                          8
Case 8:18-cv-01130-JLS-GJS Document 23 Filed 11/20/18 Page 9 of 17 Page ID #:255



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01130-JLS-GJS                                  Date: November 20, 2018
 Title: Dana Weiss, et al. v. Trader Joe’s Company

 balanced pH level that will result in health benefits. However, as explained below, the
 Court finds that the advertising is either nonactionable puffery that does not promise such
 benefits or, alternatively, that Plaintiff has acknowledged the truth of the particular
 statement made. Plaintiff also alleges a misrepresentation of a different kind; namely,
 that Defendant misstates the pH level of the Water. While a false statement of an
 objective fact is not puffery, and could mislead a reasonable consumer, the Court finds
 that Plaintiff has failed to plead this claim with the particularity required under Rule 9(b).

              i.   “refresh” and Plus Symbols

        First, the Court finds the word “refresh” and the “hundreds of plus symbols” on
 the label are mere puffery upon which a reasonable consumer could not rely. That the
 Water will “refresh” consumers is a vague, generalized assertion incapable of being
 proved false or of being reasonably interpreted as a statement of objective fact. See
 Frenzel v. AliphCom, 76 F. Supp. 3d 999, 1011–12 (N.D. Cal. 2014) (finding
 representation that product would cause consumers to “wake up refreshed” was non-
 actionable puffery). Likewise, though Plaintiff claims that plus symbols are a “universal
 sign of gaining health,” the Court finds that the symbols make no specific or measurable
 claim and thus are mere puffery. (Compl. ¶ 2.)
        Accordingly, the “refresh” statement and the plus symbols would not deceive a
 reasonable consumer, and Plaintiff’s claims fail to the extent they rely on these
 representations.

             ii.   “hydrate”

        The label states that the Water “hydrates,” and Plaintiff does not dispute that fact.
 Rather, Plaintiff argues that Defendant markets the Water “as a superior source of
 hydration.” (Compl. ¶ 26.) But Plaintiff comes up empty in showing where Defendant
 makes any such statement.
 ________________________________________________________________________
            CIVIL MINUTES – GENERAL                          9
Case 8:18-cv-01130-JLS-GJS Document 23 Filed 11/20/18 Page 10 of 17 Page ID #:256



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-01130-JLS-GJS                                 Date: November 20, 2018
  Title: Dana Weiss, et al. v. Trader Joe’s Company

          Plaintiff relies heavily on the Ninth Circuit’s decision in Fisher v. Monster
  Beverage Corp., 656 Fed. Appx. 819 (9th Cir. 2016), where the court found
  representations about “hydration” to be misleading. Fisher is easily distinguishable from
  the case at hand. There, the defendant had represented that its energy drink “hydrates
  like a sports drink,” and the plaintiff plausibly alleged that, because of its high caffeine
  content, the drink did not do so and in fact caused dehydration. See Fisher v. Monster
  Beverage Corp., 125 F. Supp. 3d 1007, 1016 (C.D. Cal. 2013). The Ninth Circuit
  reversed the district court and found that it was plausible that the hydration statements
  were false or misleading. Fisher, 656 Fed. Appx. at 823.
          Here, unlike in Fisher where the drink’s label explicitly compared its hydrating
  ability to sports drinks, Defendant’s label merely claims that the Alkaline Water
  “hydrate[s].” Further, unlike in Fisher, Plaintiff admits that the actual statement on the
  label – that the Water “hydrate[s]” – is true.
          Accordingly, the “hydrate” statement would not deceive a reasonable consumer
  and Plaintiff’s claims fail to the extent she relies on this representation.

             iii.   “ionized to achieve the perfect balance”

         Plaintiff also claims that the representation on the label that the Water “is purified
  through reverse osmosis then ionized to achieve the perfect balance” misled her to think
  the Water would “allow her to internally achieve a ‘perfect’ pH balance and be more
  healthy by virtue of that ‘perfect’ balance.” (Opp. at 4.) First, the Court finds that a
  reasonable consumer would read the Water’s label to mean that the Alkaline Water, not
  the consumer, is perfectly balanced. Second, the Water’s label does not claim that there
  are any health benefits from any particular internal pH balance.
         In short, the label makes no claims about consumers achieving a “perfect balance”
  by virtue of drinking it, and a reasonable consumer would not “assume things about [a]
  product[] other than what the statement actually says.” See Red v. Kraft Foods, Inc., No.
  CV 10–1028–GW(AGRx), 2012 WL 5504011, at *3 (C.D. Cal. Oct. 25, 2012)
  ________________________________________________________________________
            CIVIL MINUTES – GENERAL                           10
Case 8:18-cv-01130-JLS-GJS Document 23 Filed 11/20/18 Page 11 of 17 Page ID #:257



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-01130-JLS-GJS                                        Date: November 20, 2018
  Title: Dana Weiss, et al. v. Trader Joe’s Company

  (dismissing consumer protection claim that product’s packaging “suggest[ed] the product
  is healthy” because it depicted vegetables and claimed it was made with real vegetables)
  (emphasis removed); see also Stuart v. Cadbury Adams USA, LLC, No. CV 09-6295
  AHM(CWX), 2010 WL 1407303, at *3 (C.D. Cal. Apr. 5, 2010) (where “allegations of
  consumer deception defy common sense and are contradicted by the actual advertising
  claims made by [the Defendant],” the claims are properly dismissed).
          Accordingly, the “balance” statement would not deceive a reasonable consumer,
  and Plaintiff’s claims fail to the extent they rely on this representation.

                 iv.   “pH is the measure of acidity and alkalinity. The higher the pH, the
                       greater the alkalinity.”

         Plaintiff also claims that the label’s statement that “pH is the measure of acidity
  and alkalinity. The higher the pH, the greater the alkalinity,” is false and misleading.
  (Compl. ¶ 21.) The Court finds that the label is simply reciting a scientific fact: the pH
  scale measures acidity and alkalinity, and the higher a pH (between 1 and 14), the greater
  the alkalinity and the less the acidity. Plaintiff claims in her Opposition that the
  statement, combined with the pH scale on the label, 3 “constitutes an affirmative
  misrepresentation (and by omission) [sic] that the higher the alkalinity, the greater the
  hydration and ‘balance.’” (Opp. at 3.)
         The statement does not claim that the Water’s alkalinity will provide greater
  hydration or “balance,” nor does anything else on the Water’s label. Accordingly, the
  Court finds it would not deceive a reasonable consumer, and Plaintiff’s claims fail to the
  extent they rely on this representation.




  3
      Plaintiff’s Complaint does not allege that the pH scale is false or misleading.
  ________________________________________________________________________
            CIVIL MINUTES – GENERAL                           11
Case 8:18-cv-01130-JLS-GJS Document 23 Filed 11/20/18 Page 12 of 17 Page ID #:258



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-01130-JLS-GJS                                 Date: November 20, 2018
  Title: Dana Weiss, et al. v. Trader Joe’s Company

              v.   “a drink that can satisfy” and “water and then some”

          Defendant’s Fearless Flyer represents that “[w]hether you’ve just eaten an
  abundance of corn or cranberries (foods high in acid); or you’ve been sweating profusely;
  and/or you’ve been reading this Flyer (because obviously that would make you thirsty)
  our Alkaline Water + Electrolytes is a drink that can satisfy.” (Compl. ¶ 22.) Plaintiff’s
  counsel at the hearing for this Motion claimed that this statement is misleading because it
  implies that the Water will “balance” a consumer’s internal pH after he or she has eaten
  acidic foods and will provide superior hydration. Plaintiff’s argument here fails for the
  same reasons discussed throughout – the Fearless Flyer claims no such health benefits.
  All the Flyer says is that the drink will “satisfy” which the Court finds, similar to
  “refresh,” is mere puffery upon which a reasonably consumer would not rely.
          Further, Plaintiff argues in her Opposition that the statement “Trader Joe’s
  Alkaline Water + Electrolytes is water and then some,” “provide[s] a contextual inference
  that Alkaline Water of Trader Joe’s provides more health benefits and better hydration
  than normal water.” (Opp. at 4.) The statement is made immediately following this
  description of the Water’s contents: “Crystal clear water is 99.9% of what’s in the bottle.
  The other 0.1% is minerals (electrolytes), harvested from the lake region of Utah. The
  mineralized water is purified through reverse osmosis, then run through electric currents
  (electrolysis), which changes the structure of the water and raises the pH to 9.5+ (neutral
  pH of water is 7).”
          Again, the Court finds that the statement “water and then some” is mere puffery –
  the statement has no discernible meaning and is thus incapable of being proven true or
  false. Furthermore, even if it were not puffery, the Court finds that a reasonable
  consumer would understand the statement to refer to either the fact that electrolytes are
  added to the Water (something Plaintiff does not allege is false) or that the pH is raised to
  9.5.



  ________________________________________________________________________
            CIVIL MINUTES – GENERAL                           12
Case 8:18-cv-01130-JLS-GJS Document 23 Filed 11/20/18 Page 13 of 17 Page ID #:259



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-01130-JLS-GJS                                    Date: November 20, 2018
  Title: Dana Weiss, et al. v. Trader Joe’s Company

         Accordingly, the “satisfy” and “water and then some” statements would not
  deceive a reasonable consumer, and Plaintiff’s claims fail to the extent they rely on these
  representations.

              vi.   9.5 pH Representations

         Finally, Plaintiff claims that Defendant falsely represented the Water as having a
  9.5 pH level. This representation is made on the Water’s label and in the Fearless Flyer.
  Plaintiff claims that the Water “does not even maintain or have when bottled and/or sold”
  a 9.5 pH balance and that “the actual pH at the time of purchase and consumption was far
  less on the pH scale.” (Compl. ¶¶ 23, 47.) At the hearing for this Motion, Plaintiff’s
  counsel represented that Plaintiff came to believe that the Water does not have a 9.5 pH
  balance based on articles and videos she viewed on the internet and from personally
  testing the water. Unlike Plaintiff’s other allegations that fail as a matter of law, the 9.5
  pH representation, if false, could plausibly deceive a reasonable consumer. However,
  Plaintiff has failed to plead with particularity how she came to believe that the
  representation is false.
         Rule 9(b) applies to claims sounding in fraud, which includes false representation
  allegations in the CLRA, FAL, and UCL context. 4 Kearns v. Ford Motor Co., 567 F.3d
  1120, 1125 (9th Cir. 2009) (applying Rule 9(b) to UCL and CLRA claims); Brazil v.
  Dole Food Co., 935 F. Supp. 2d 947, 963–64 (N.D. Cal. 2013) (applying Rule 9(b) to
  CLRA, FAL, and UCL claims). Plaintiff must allege “‘the who, what, when, where, and
  how’ of the misconduct charged.” Hunt v. Sunny Delight Beverages Co., Case No. 8:18-
  cv-00557-JLS-DFM, 2018 WL 4057812, at *5 (C.D. Cal. Aug. 23, 2018). “The plaintiff
  must set forth what is false or misleading about a statement, and why it is false.” Vess v.

  4
   Plaintiff does not appear to dispute that Rule 9(b) applies to her claims. (See Opp. at 9.) Nor
  could she, as her Complaint is replete with references to Defendant’s allegedly fraudulent course
  of conduct. (See, e.g., Compl. ¶¶ 1, 13, 19.)

  ________________________________________________________________________
            CIVIL MINUTES – GENERAL                           13
Case 8:18-cv-01130-JLS-GJS Document 23 Filed 11/20/18 Page 14 of 17 Page ID #:260



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-01130-JLS-GJS                                     Date: November 20, 2018
  Title: Dana Weiss, et al. v. Trader Joe’s Company

  Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003); see also Marolda v.
  Symantec Corp., 672 F. Supp. 2d 992, 1001 (N.D. Cal. 2009) (“The falsity of the
  representation must [] be alleged with particularity.”).
          Here, Plaintiff has failed “to provide a basis for why she believes the [9.5 pH
  representation] is false.” Brenner v. Proctor and Gamble Co., Case No. SACV 16-1093-
  JLS (JCG), 2016 WL 8192946, at *5 n.5 (C.D. Cal. Oct. 20, 2016) (citing In re GlenFed,
  Inc. Sec. Litig., 42 F.3d 1541, 1548 (9th Cir. 1994) (en banc) (superseded by statute on
  other grounds). Indeed, Plaintiff’s Complaint is devoid of any basis for her assertion that
  the 9.5 pH representation is false. Even assuming that viewing videos on the internet or
  personally testing the pH balance of the Water is enough to support her claim, 5 this
  purported factual support is not included in the Complaint. Further, the Complaint is
  vague as to when Plaintiff observed that the pH balance was not 9.5 – was it when it was
  bottled, when it was purchased, or when it was consumed? This lack of specificity fails
  “to give defendants notice of the particular misconduct . . . so that they can defend
  against the charge.” Kearns, 567 F.3d at 1124 (internal citations omitted).
          Accordingly, the Court GRANTS Defendant’s Motion to Dismiss as to Plaintiff’s
  allegation that the Water does not have a pH of 9.5. Because it is possible that Plaintiff
  could plead more facts and allege with proper particularity that the 9.5 pH representation
  is false, the Court grants her leave to amend as to this allegation. In an amended
  complaint, Plaintiff must allege the factual basis for her belief that the 9.5 pH claim is
  false.




  5
    The Court seriously questions Plaintiff’s decision to bring this suit if the only support she has
  for this claim is what she has seen on the internet, or her own rudimentary testing. Further, the
  Court reminds Plaintiff’s counsel that attorneys are subject to sanctions under Rule 11 when they
  present “factual contentions [that] have [no] evidentiary support or . . . will [not] likely have
  evidentiary support after a reasonable opportunity for further investigation or discovery[.]” Fed.
  R. Civ. P. 11(b)(3).
  ________________________________________________________________________
            CIVIL MINUTES – GENERAL                           14
Case 8:18-cv-01130-JLS-GJS Document 23 Filed 11/20/18 Page 15 of 17 Page ID #:261



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-01130-JLS-GJS                                 Date: November 20, 2018
  Title: Dana Weiss, et al. v. Trader Joe’s Company

         B.     Express Warranty Claim

          Defendant argues that Plaintiff’s breach of an express warranty claim fails because
  she did not reasonably rely on the terms of an express warranty. (Mem. at 13.) Under
  California Commercial Code § 2313, “[i]n order to plead a cause of action for breach of
  express warranty, one must allege the exact terms of the warranty, plaintiff’s reasonable
  reliance thereon, and a breach of that warranty which proximately causes plaintiff
  injury.” Kearney v. Hyundai Motor America, No. SACV09–1298–JST (MLGx), 2010
  WL 8251077, at *7 (C.D. Cal. Dec. 17, 2010) (quoting Williams v. Beechnut Nutrition
  Corp., 229 Cal. Rptr. 605, 608 (Cal. Ct. App. 1986)).
           Plaintiff’s express warranty claim is premised on the same alleged
  misrepresentations as her consumer protection claims. Thus, her claim that Defendant
  warranted the Water as providing superior health benefits to typical water fails – nothing
  in the labeling or advertising promises that the Water will help consumers achieve a
  perfect balance or provide superior hydration, as discussed above. (See Compl. ¶¶ 46–
  47; Opp. at 14–15.) Therefore, for these allegations, because Plaintiff has failed to “point
  to the terms of the warranty, [she] fails to state a claim for breach of express warranty.”
  See Chuang v. Dr. Pepper Snapple Grp., Inc., No. 17-CV-01875, 2017 WL 4286577, at
  *7 (C.D. Cal. Sept. 20, 2017) (“Plaintiff points to no statement on the fruit snacks’
  packaging or in the marketing of the fruit snacks that claims the fruit snacks are
  ‘nutritious’ or ‘healthful to consume.’”).
          While her allegation that the 9.5 pH claim is false could be the basis for an express
  warranty claim, Plaintiff has failed to sufficiently plead her claim. Thus, she has failed to
  show that Defendant breached an express warranty.
          Accordingly, the Court GRANTS Defendant’s Motion to Dismiss Plaintiff’s
  express warranty claim without prejudice.




  ________________________________________________________________________
            CIVIL MINUTES – GENERAL                           15
Case 8:18-cv-01130-JLS-GJS Document 23 Filed 11/20/18 Page 16 of 17 Page ID #:262



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-01130-JLS-GJS                                   Date: November 20, 2018
  Title: Dana Weiss, et al. v. Trader Joe’s Company

         C.     Implied Warranty Claim

          Defendant argues for dismissal of Plaintiff’s implied warranty of merchantability
  claim “because she has not alleged the alkaline water she bought was not fit for its
  intended purpose – consumption.” (Mem. at 14.) However, “[c]ourts have determined
  that an implied warranty of merchantability claim may rely solely on alleged affirmative
  representations made by the defendant on the products label, as Plaintiff[] do[es] here.”
  Bailey v. Kind, LLC, Case No. SACV 16-168-JLS (DFMx), 2016 WL 3456981, at *6
  (C.D. Cal. June 16, 2016) (citing Zakaria v. Gerber Products Co., No. LA CV 15-00200
  JAK (Ex), 2015 WL 3827654, at *11 (C.D. Cal. June 18, 2015)). Thus, Plaintiff’s claim
  is not subject to dismissal simply because the Water was safe to drink.
          However, most of Plaintiff’s implied warranty claim fails for the same reason as
  her express warranty claim: 6 nothing in the Water’s labeling promises any sort of
  increased health benefits from the Water. Again, while her 9.5 pH balance claim might
  be a proper basis for an implied warranty claim, she has failed to adequately plead her
  claim, and thus has failed to prove that Defendant breached an implied warranty.
          Accordingly, the Court GRANTS Defendant’s Motion to Dismiss Plaintiff’s
  implied warranty claim without prejudice.

         D.     Unjust Enrichment Claim

         Finally, Defendant argues that Plaintiff’s unjust enrichment claim fails because the
  false and misleading claims upon which it is based fail. (Mem. at 15.) For the reasons
  discussed throughout, the Court agrees.
         Accordingly, the Court GRANTS Defendant’s Motion to Dismiss Plaintiff’s
  unjust enrichment claim without prejudice.

  6
    Indeed, in her Opposition, Plaintiff does not independently argue her express and implied
  warranty claims. Rather, they are grouped together and argued as if they are interchangeable.
  (See Opp. 14–15.)
  ________________________________________________________________________
            CIVIL MINUTES – GENERAL                           16
Case 8:18-cv-01130-JLS-GJS Document 23 Filed 11/20/18 Page 17 of 17 Page ID #:263



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-01130-JLS-GJS                              Date: November 20, 2018
  Title: Dana Weiss, et al. v. Trader Joe’s Company

     IV.    CONCLUSION

        For the foregoing reasons, the Court GRANTS Defendant’s Motion to Dismiss
  and DENIES Defendant’s Motion to Strike as moot. If Plaintiff chooses to file an
  amended complaint, she must file it within twenty-one (21) days of this Order, and it
  cannot be based on any alleged misrepresentation that the Court concluded was
  nonactionable as a matter of law.

                                                                    Initials of Preparer: tg




  ________________________________________________________________________
            CIVIL MINUTES – GENERAL                           17
